                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION
 ANGELA BONE,                                      )
                                                   )
           Plaintiff,                              )
                                                   )
    v.                                             )        No. 4:18-CV-01308-SPM
                                                   )
  NANCY A. BERRYHILL,                              )
  Deputy Commissioner of Operations, Social        )
  Security Administration,                         )
                                                   )
            Defendant.                             )


                                 MEMORANDUM AND ORDER

         This case is before the Court on the Motion to Remand with Suggestions in Support filed by

Defendant Nancy A. Berryhill, Deputy Commissioner for Operations, Social Security

Administration (the “Commissioner”). (Doc. 12). The Commissioner requests that the Court

remand this action to Defendants pursuant to sentence six of section 205(g) of the Social Security

Act, 42 U.S.C. § 405(g). Plaintiff has not responded to the motion. The parties have consented to

the jurisdiction of the undersigned United States Magistrate Judge pursuant to 28 U.S.C.

§ 636(c)(1). (Doc. 8).

         On August 9, 2018, Plaintiff filed a Complaint seeking review of the Commissioner’s

decision that Plaintiff was not under a disability within the meaning of the Social Security Act.

(Doc. 1). Pursuant to the Case Management Order entered by the Court, Defendant was required to

file any motion to dismiss, motion to remand, and/or answer no later than Monday, October 8,

2018. (Doc. 5). On October 2, 2018, the Commissioner filed the instant motion to remand the case

to the Commissioner for further administrative action pursuant to sentence six of section 205(g) of

the Social Security Act. Sentence six of section 205(g) provides, in relevant part:

         The court may, on motion of the Commissioner of Social Security made for good
         cause shown before the Commissioner files the Commissioner's answer, remand the
       case to the Commissioner of Social Security for further action by the Commissioner
       of Social Security . . . .

42 U.S.C. § 405(g).

       The Commissioner states in her motion that before she filed her answer, the Appeals

Council of the Social Security Administration determined that the administrative law judge had

relied on evidence that did not belong to Plaintiff while formulating Plaintiff’s residual functional

capacity. The Commissioner states that upon receipt of a remand order from this Court, the Appeals

Council will remand the case to an administrative law judge with instructions to re-assess

Plaintiff’s residual functional capacity.

       The Court agrees with the Commissioner that error that occurred here is the type of

procedural defect that constitutes “good cause” for remand. Cf. H.R. Rep. No. 96-944, at 59 (1980)

(giving as examples of “good cause” for remand a situation in which the tape recording of a

claimant’s hearing was inaudible and a situation in which the claimant’s files could not be located

or were incomplete). The Court will therefore remand the case pursuant to sentence six of 42

U.S.C. § 405(g). Accordingly,

       IT IS HEREBY ORDERED that the Commissioner’s Motion to Remand with Suggestions

in Support (Doc. 12) is GRANTED.

       IT IS FURTHER ORDERED that this case is REMANDED to the Commissioner

pursuant to sentence six of 42 U.S.C. § 405(g) for further proceedings consistent with this

Memorandum and Order.



                                                 SHIRLEY PADMORE MENSAH
                                                 UNITED STATES MAGISTRATE JUDGE

Dated this 12th day of October, 2018.




                                                 -2-
